UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):April 1, 2011 M/I HOMES, INC. (Exact name of registrant as specified in its charter) Ohio 1-12434 31-1210837 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 3 Easton Oval, Suite 500, Columbus, Ohio (Address of Principal Executive Offices) (Zip Code) (614) 418-8000 (Telephone Number) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 – Other Events On April 1, 2011, M/I Homes, Inc. issued a press release announcing that it has acquired the assets of TriStone Homes, a privately held homebuilder headquartered in San Antonio, Texas effective April 1, 2011. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit No. Description of Documents Press release dated April 1, 2011 relating to the acquisition of assets of TriStone Homes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:April 1, 2011 M/I Homes, Inc. By: /s/Ann Marie W. Hunker Ann Marie W. Hunker Vice President, Controller and Chief Accounting Officer Index to Exhibits Exhibit No. Description of Documents Press release dated April 1, 2011 relating to the acquisition of assets of TriStone Homes
